Citation Nr: 0111011	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00-15 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional 
musculoskeletal disability claimed to result from 
mismanagement of medication by VA.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from June 1974 to June 
1975.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  By the March 2000 rating decision, the RO denied the 
appellant's claim for benefits pursuant to the provisions of 
38 U.S.C.A. § 1151, for additional musculoskeletal disability 
based on mismanagement of medication by VA.  The appellant 
submitted a notice of disagreement in March 2000 and the 
current appeal ensued.  


FINDINGS OF FACT

1. VA outpatient and inpatient reports reflect that VA has 
treated the appellant for various disorders for many years 
including multiple musculoskeletal complaints variously 
diagnosed to include myofasciitis.

2. In conjunction with the VA treatment, the appellant has 
been prescribed numerous medications, including Valium and 
Clonazepam, which have been stopped and started over the 
years.  

3. There is no medical evidence of record to relate the 
development of any musculoskeletal disorder to include 
myofasciitis to the appellant's prescription medications 
or the management thereof by VA.

CONCLUSION OF LAW

The criteria for the award of benefits additional 
musculoskeletal disability, to include myofascitis, claimed 
to result from mismanagement of medication by VA are not met.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the essential contention is that as a result of 
mismanagement of medication that the appellant received from 
VA, he developed a chronic musculoskeletal disorder diagnosed 
as myofasciitis, for which he seeks compensation benefits 
under the provisions of 38 U.S.C.A. § 1151.  

38 U.S.C.A. § 1151 (West 1991), provides that, if a veteran 
suffers an injury or an aggravation of an injury as a result 
of VA hospitalization or medical or surgical treatment, not 
the result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 
3.800(a) (2000).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

Moreover, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

The aforementioned regulations, as cited and paraphrased 
above, remain in the current edition of the Code of Federal 
Regulations.  However, as explained below, they have been 
superseded, in one important respect, by congressional 
action.

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the United States Court of Appeals for Veterans 
Claims (the United States Court of Veterans Appeals prior to 
March 1, 1999).  60 Fed. Reg. 14,222 (Mar. 16, 1995).  The 
interim rule was later adopted as a final rule, 61 Fed. Reg. 
25,787 (May 23, 1996), and codified at 38 C.F.R. § 3.358(c) 
(1999).  

Subsequently, Congress took action which in effect, overruled 
the Supreme Court decision, by amending 38 U.S.C.A. § 1151, 
effective for claims filed on or after October 1, 1997, to 
preclude compensation in the absence of negligence or other 
fault on the part of VA, or an event not reasonably 
foreseeable.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 
(Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 (West Supp. 
1998); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and under the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.  In this case, the appellant submitted his claim in 
August 1999; accordingly, his claim will be considered in 
light of the current version of the statute and by the 
existing regulations.

After careful review of the evidence of record, including the 
voluminous VA outpatient, inpatient and examination reports 
dated from 1994 to 1999, the Board concludes that entitlement 
to benefits pursuant to 38 U.S.C.A. § 1151 has not been 
established.  While the appellant has argued that the abrupt 
discontinuation of medication by VA physicians resulted in 
the development of myofasciitis, there is no competent 
medical evidence of record which suggests that such a 
relationship exists.  With respect to causation, as noted 
above, the regulations provide that in determining whether 
such additional disability, myofasciitis in this case, 
resulted from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of VA medical 
treatment, it is necessary to show that the myofasciitis is 
actually the result of such treatment and not merely 
coincidental therewith.  See 38 C.F.R. § 3.358(2)(c)(1).  In 
this regard, the Board notes that the appellant's claim lacks 
the requisite medical findings or opinion demonstrating 
causation between any change in medication prescribed by VA 
physicians and the development of myofasciitis.  In this 
case, such a finding supporting the assertion by the 
appellant of a relationship between VA's medication 
management and myofasciitis is a threshold requirement and 
indeed, the crux of the appellant's claim which must in some 
manner be met in order for the remaining provisions of the 
law and regulations to be considered.  

While the appellant is deemed to be competent to describe 
symptoms which he has experienced, and the Board notes his 
complaints regarding multiple areas musculoskeletal pain, 
without appropriate education, training or experience, he is 
not qualified to offer medical diagnoses, statements or 
opinions.  In the absence of such medical evidence, the 
appellant's assertions regarding the relationship between the 
management of his medications by VA physicians and 
myofasciitis are unsupported and as a layperson, he is not 
competent from a medical standpoint, to offer an opinion 
regarding such a relationship.  Accordingly, his contentions 
and testimony are not deemed to be of sufficient probative 
value to serve as the basis for entitlement to benefits under 
38 U.S.C.A. § 1151.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).

The Board further notes that there was a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000)(VCAA) see 
also Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 
22, 2001).  

The change requires that notice be provided to a claimant as 
to what is required for a claim to be successful, and may 
require multiple notices during the pendency of the 
adjudication process.  See Holliday, slip op. at 12-13. In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the Veterans Claims Assistance Act of 
2000, the Board finds that VA's duties have been fulfilled. 

The appellant received notification of the information and 
evidence needed to substantiate his claim in the March 2000 
rating decision, the statement of the case issued in April 
2000, at his hearing before a Hearing Officer at the RO in 
July 2000 and in the supplemental statement of the case 
issued in July 2000.  There is no indication within the 
record that he was unaware of the applicable laws and 
regulations governing the award of benefits pursuant to 38 
U.S.C.A. § 1151 or of what information was necessary to 
support his claim.  In fact, during his hearing in July 2000, 
the Hearing Officer provided the appellant with a detailed 
description of the evidence necessary to prevail.  In this 
regard, the appellant and his representative indicated that 
efforts would be undertaken to obtain additional medical 
evidence in support of his claim.  However, no supplementary 
medical evidence was submitted prior to the case being 
forwarded to the Board.  Additionally, there is no indication 
within the record that additional evidence or information is 
available which has not been associated with the claims 
folder.  Accordingly, the duty to notify and to assist the 
appellant in this case has been satisfied within the mandate 
of the VCAA.


ORDER

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional 
musculoskeletal disability claimed to result from 
mismanagement of medication by VA, is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

